Citation Nr: 0740725	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Manila RO.

The veteran had also initiated an appeal of denial of 
entitlement to nonservice-connected pension.  A February 2005 
rating decision granted him entitlement to VA pension 
benefits.  Consequently, this matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Historically, the disability for which service connection is 
sought was characterized in the claim filed by the veteran as 
"suspect mental problems connected with Vietnam".  He was 
provided a general type notice applicable to claims seeking 
service connection.  In support of his claim he submitted a 
private physician's certificate showing that he had major 
depression probably secondary to traumatic stress disorder 
diagnosed.  In a notice letter in December 2004, the RO asked 
the veteran to complete a PTSD questionnaire identifying his 
stressor events.  He responded that he had not served in 
combat.  

In the course of a VA examination in January 2005 (when PTSD 
was diagnosed), the veteran reported (and the diagnosis was 
apparently based on) two non-combat stressor events: (1) 
being assigned to a detail to retrieve civilian victims of a 
friendly napalm bombing and (2) being sexually assaulted by a 
sergeant over an extended period of time (approximately 4 
months).  Regarding the first of these alleged events, while 
civilian deaths in Vietnam generally cannot be verified, 
being assigned to a detail to retrieve victims of a napalm 
bombing potentially might be verifiable if sufficient 
information is available.  Regarding the latter alleged 
incident, it is noteworthy that 38 C.F.R. § 3.304(f)(3) 
provides that if a PTSD claim is based on an in-service 
personal assault VA will not deny the claim without first 
advising the veteran that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
record does not show that the veteran was ever provided the 
type of notice specifically required with claims of service 
connection for PTSD based on personal assault in service.  
His claim was denied essentially based on a finding that a 
stressor event in service was not shown.  Notably, the 
veteran's service medical records show that in September 1970 
he was treated for a genital infection.

There is no evidence in the record that the RO attempted to 
secure the veteran's service personnel records.  As such 
records may have bearing in this matter and are 
constructively of record, they must be secured, if available.  
Regarding the assignment to retrieve bodies of napalm bombing 
victims, the U. S. Army and Joint Services Records Research 
Center (JSRRC) has advised they can only research stressful 
events if there are several items of specific information, 
requests include the veteran's claim number and Social 
Security number, there is a two-month specific date range for 
when the stressful event occurred, and the veteran's unit of 
assignment during the stressful event and the geographic 
location where the stressful event occurred are known.  A 
January 2006 letter to the veteran previously sought this 
information; he did not respond.  Since this case is being 
remanded anyway, another request for this information should 
be sent to the veteran.  [38 C.F.R. § 3.158(a) provides that 
where evidence (to include information necessary to secure 
evidence) requested in connection with an original claim is 
not received within 1 year after the date of request, the 
claim will be considered abandoned.]

Finally, the veteran has stated on several occasions that in 
either 1993 or 1994 he was seen at Togus VA Medical Center.  
VA treatment records are constructively of record and must be 
secured, if identified and available .  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide a detailed account of his alleged 
stressor of retrieving dead bodies.  He 
should identify the unit to which he was 
attached during this assignment, where the 
event took place, and, if he cannot give 
an approximate date, give a two-month 
specific date range for when this event 
took place.  He should also explain 
exactly the nature of his own 
involvement/responsibility in the matter.  
[In conjunction with this request, the RO 
should advise the veteran of the 
provisions of 38 C.F.R. § 3.158(a).]

2.  The RO should provide the veteran 
notice of the type specifically required 
in claims of PTSD based on personal 
assault, i.e., in compliance with 
38 C.F.R. § 3.304(f)(3). He should have 
ample opportunity to respond.

3.  The RO should request a copy of the 
veteran's entire service personnel file 
from the National Personnel Records 
Center.  If those records are unavailable, 
it should be so noted in the record, along 
with an explanation for the records 
unavailability.  The RO should also obtain 
copies of complete records of all 
treatment the veteran received at Togus VA 
Medical Center (in 1993 or 1994).  

4.  The RO should arrange for any further 
indicated development necessary for 
verification of the veteran's alleged 
stressor events in service.  If the 
development uncovers a stressor that may 
be capable of verification (i.e., the 
detail to retrieve napalm bombing 
victims), the RO should forward the 
pertinent stressor information to the 
JSRRC and request that they attempt to 
verify the claimed stressors.  Upon 
response from the JSRRC, the RO should 
make a determination  as to what alleged 
stressor event(s) in service are verified.
5.  Thereafter, if (and only if) an 
alleged stressor event in service is 
deemed verified, the RO should arrange for 
the veteran to be afforded a psychiatric 
evaluation to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination of the 
veteran, and review of pertinent medical 
history, , the examiner should (a) 
Identify the veteran's current psychiatric 
disorder.  (b) If PTSD is diagnosed 
identify the specific stressor(s) upon 
which the diagnosis is based.  (c) If PTSD 
is not diagnosed, explain why the veteran 
does not meet the criteria for this 
diagnosis.  The examiner should explain 
the rationale for all opinions given.

6.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

